Citation Nr: 1413618	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a compensable rating for service-connected residuals of a facial injury with a broken nose.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1973 to June 1974. 

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2012, the Board remanded the case for further development in January 2012.  That development was completed, and the case has since been returned for appellate review.

The Virtual VA paperless claims processing system does include a copy of the Veteran's February 2014 post-remand brief; however, the remainder of the records in that system are either duplicative or irrelevant to the issue on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

In a February 2014 brief, the Veteran's representative asserted that his sinusitis is a residual of his broken nose.  However, the RO denied service connection for a sinus disorder, to include as secondary to the service-connected injury, in the November 2007 rating decision, and the Veteran and his representative did not appeal that determination.  It is unclear as to whether they now intend to file an application to reopen that previously denied claim.  Nevertheless, that issue is not currently before the Board because it is has not yet been adjudicated by the RO.  Accordingly, the matter is referred to the RO for appropriate action.    


FINDING OF FACT

Throughout the period on appeal, the Veteran has not had a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of nasal fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 - 4.14, 4.97, Diagnostic Codes 6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the Veteran with a notification letter in August 2007, prior to the initial decision on the claim in November 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The August 2007 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The August 2007 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, he was informed of types of evidence that might show such a worsening, including information about ongoing treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.  The August 2007 notice letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding evidence that is pertinent to the issue being denied herein.

In addition, the Veteran was afforded VA examinations in September 2007 and March 2012 in connection with his claim for an increased evaluation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Moreover, as previously noted, the Board remanded the case for further development in January 2012.  Specifically, the Appeals Management Center (AMC) remanded the case to obtain additional VA treatment records, private medical records, and to afford the Veteran a VA examination.  The AMC did send a letter to the Veteran in February 2012 requesting additional private medical records or authorization for VA to obtain such records, but he did not respond.  The AMC also obtained outstanding VA medical records and afforded him the March 2012 VA examination discussed above.  Therefore, the Board finds that there was compliance with the January 2012 remand directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected residuals of a facial injury with a broken nose are currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under that diagnostic code, a 10 percent evaluation is assigned for a traumatic deviated nasal septum with a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his service-connected residuals of a facial injury with a broken nose.  

The evidence of record does not show that he has had a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  In this regard, the September 2007 VA examiner noted that the Veteran's external nose was straight and symmetrical and that his nasal septum was straight.  He had excellent nasal airways bilaterally.  The examiner also stated that the Veteran had no residual from his nose fracture.  

In addition, the March 2012 VA examiner indicated that the Veteran's nose is straight and symmetrical with only a very small hump on the bridge of his nose that is not easily visible.  An external inspection of the nasal septum revealed that it was straight and not deviated.  The examiner stated that the Veteran's nasal airway is not obstructed and indicated that he had excellent airflow.  He specifically indicated that there was not at least a 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation or complete obstruction on one side.  

There is no evidence otherwise showing that the Veteran has had a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side at any point during the pendency of the appeal.  The Veteran himself has never made a statement alleging such a manifestation.  As such, he has not been shown by the lay or medical evidence to meet the criteria under Diagnostic Code 6502.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and thus, an increased evaluation is not warranted under the rating schedule.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

The Board does note that the Veteran has complained of other symptomatology that is not contemplated under Diagnostic Code 6502.  Specifically, he has reported symptoms of sinusitis, headaches, nosebleeds, and sleep disturbance.  However, the RO specifically denied service connection for a sinus disorder, headaches, dyssomnia (claimed as sleep disturbance), and epitaxis (claimed as nosebleeds) in the November 2007 rating decision, to include as to include as secondary to the service-connected facial injury.  The Veteran did not appeal those determinations, and as such, they are not currently before the Board.  

The Board also observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In fact, the March 2012 VA examiner noted that the Veteran has been a licensed electrician for approximately 25 years and stated that the disorder does not have an effect on his employment.  To the extent that his sinusitis required surgery or medication that was sedating, the Board again notes that service connection for a sinus disorder has been denied and is not part of the current appeal.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of a facial injury with a broken nose under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An increased evaluation for residuals of a facial injury with a broken nose is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


